                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 18-9139 FMO (PLAx)                                   Date   December 27, 2019
 Title           Pedro Hernandez v. Synchrony Bank, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                   Cheryl Wynn                                           None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:            (In Chambers) Order to Show Cause Re: Sanctions or Dismissal

        Pursuant to the Court’s Order of October 9, 2019, the parties were required to complete
a settlement conference before the assigned magistrate judge no later than December 16, 2019.
(See Dkt. 43). If the case settled, the parties were required to file a Notice of Settlement no later
than 24 hours after settlement. (See id.). Otherwise, the parties were required to file a Status
Report Re: Settlement no later than 48 hours after the settlement conference was complete. (See
id.).

       As of the filing date of this Order, neither a Notice of Settlement nor a Status Report Re:
Settlement has been filed. (See, generally, Dkt.). Accordingly, IT IS ORDERED THAT, no later
than November 20, 2019, the parties shall show cause in writing why sanctions should not be
imposed for failure to comply with the Court’s Order. Failure to submit a response to this
Order by the deadline set forth above may result in the imposition of sanctions and/or
dismissal of this action for lack of prosecution. See Fed. R. Civ. P. 41(b); Link v. Wabash
R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962); Pagtalunan v. Galaza, 291 F.3d 639,
642 (9th Cir. 2002), cert. denied, 538 U.S. 909 (2003).

                                                                                  00      :     00

                                                         Initials of Preparer            cw




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
